Citation Nr: 0731956	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  99-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of stress 
fractures of the left tibia (also characterized as shin 
splints).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to June 
1990 and from July 1997 to April 1998.  The veteran also had 
additional periods of duty in the Army Reserve and the Army 
National Guard.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board remanded this issue for additional development in 
September 2000, August 2003, and October 2006.  Substantial 
compliance having been completed the case has been returned 
to the Board.  


FINDING OF FACT

Competent medical evidence of record supports a finding that 
residuals of stress fractures of the left tibia (shin 
splints) more likely than not are the result of the veteran's 
active military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
residuals of stress fractures of the left tibia were incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the appellant in 
this decision, further discussion of the VCAA is unnecessary.

II. Service Connection

The veteran asserts that she has current residuals of a left 
tibia stress fractures or shin splints that occurred during 
her second period of active service in the United States 
Army.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Included in the veteran's service medical records is an 
"Enlistment" examination from May 1996.  As the veteran's 
service personnel records show that she had a period of duty 
in the Army National Guard starting at the end of July 1996, 
it appears that this examination was for that service.  There 
is no enlistment examination of record for the veteran's 
second period of active service.  According to the May 1996 
examination, the veteran had an abnormal clinical evaluation 
of her feet at that time.  A note shows that the veteran had 
pes planus.  There is no indication that the veteran had any 
residuals of shin splints or a stress fracture in either of 
her lower extremities at that time.   

Service medical records show that in September 1997, the 
veteran started to complain of pain in both of her legs.  She 
reported that she had pain in her legs for the last two 
years, but that it had increased in the last 6 months.  X-
rays and a bone scan of the veteran's lower extremities were 
done.  The September 1997 x-rays showed no fracture or 
dislocation in either lower extremity, and the October 1997 
bone scan was abnormal in that it was consistent with stress 
fracture/reactions involving the right tibia.  No specific 
defect relating to the left tibia was noted.  A December 1997 
Medical Board examination reported an abnormal clinical 
evaluation of the veteran's lower extremities and noted that 
the veteran had "exquisite [tenderness to palpation] mid 
tibia."  In the summary of defects and diagnoses, it was 
noted that the veteran had a physical examination consistent 
with chronic shin splints versus stress fracture bilaterally 
"R>>L."  The Board takes this to mean that the veteran had 
problems with both lower extremities, but the problems were 
greater in the right lower extremity.  

The veteran was afforded a VA examination in June 1998.  At 
this examination, it was noted that the lower half of the 
veteran's shins bilaterally were tender on deep palpation and 
that tenderness was also elicited immediately adjacent to 
shins anteriorly.  The examiner's diagnoses included 
"history of tibial stress, fracture with bilateral leg pain, 
anterior compartment symptoms, mild."  No diagnostic or 
clinical tests were reported as having been performed.  

After a fall in August 1998, the veteran's left tibia and 
fibula were x-rayed on two separate occasions.  Both x-rays 
were negative for fracture.  According to a November 1998 VA 
Medical Certificate, the veteran at that time reported 
persistent pain in the front of her legs with onset 
approximately two years prior and getting worse.  The 
diagnosis given included bilateral anterior tibial stress 
fracture.  There is no indication that any x-rays of the 
veteran's lower extremities were reviewed in coming to this 
diagnosis.  

The veteran underwent a VA examination in January 2005.  
According to the examination report, the veteran had slight 
tenderness along the entire shaft of the left tibia from the 
tibial plateau down to the ankle in the anterior surface of 
the left tibia, and on the medial aspect of the tibia.  The 
diagnosis was "left tibial shin splint, now resolved."  In 
a May 2005 addendum to this examination, the examiner 
reported that the diagnosis of shin splints and tibial stress 
fracture are essentially the same diagnosis; one being a 
clinical diagnosis and the other an x-ray diagnosis.  He 
further explained that the tenderness the veteran had "is 
more likely than not a residual of the healed shin 
splints/tibial stress fractures from the past."  
Essentially, when looking at the January 2005 examination 
report with the May 2005 addendum, the VA examiner is stating 
that the tenderness in the veteran's left tibia is a residual 
of a left tibial shin splint.  

A November 2005 VA examination shows a diagnosis of bilateral 
tibial stress fractures.  The examiner reported that the 
veteran's legs were tender to palpation in the pretibial 
regions.  

At the request of VA, in April 2007, the VA examiner who 
examined the veteran in January 2005 offered his opinion as 
to the etiology of the veteran's current left tibial 
problems.  The examiner stated that in his opinion, the 
problems that the veteran had with the very slight tenderness 
is a continuation of the problem she had with the left shin 
in 1997.

In summary, the competent medical evidence shows that the 
veteran complained of pain in her left lower extremity while 
in service, that the veteran currently has slight tenderness 
of the left tibia region that is a residual of a prior now 
resolved shin splint or stress fracture, and that the current 
tenderness is a continuation of the veteran's in-service 
complaints of pain in the left tibia region.  The veteran has 
reported that the onset of pain in her left tibia was before 
her second period of active military service; however, there 
is no competent evidence of record showing shin splints, a 
stress fracture, or any disability prior to her second period 
of active service that can be associated with her current 
complaints of pain in the left tibia region.  Therefore, the 
Board finds that the evidence is in equipoise.  Accordingly, 
resolving reasonable doubt in the veteran's favor, service 
connection for residuals of a left tibial fracture is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for residuals stress 
fractures of the left tibia fracture (shin splints) is 
granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


